Orlady, J.,
Opinion by (after stating the facts as set out in the statement of facts) :
The defense urged by the defendants is first, that the judgment under which the use plaintiff claims title “ is fraudulent and void, and if there was or is any consideration therefor it was not used for the collection of a debt, but was used for the purpose of hindering, delaying and defrauding creditors, including deponent’s firm.” Second, that Daniel Meyers, the defendant in the judgment and execution, was not and could not have been mentally competent to sign the judgment note of the plaintiff, by reason of his having some acute mental disease, paresis or suffering from a clot on the brain, which rendered him incapable of comprehending or attending to business, .... none of which facts came to the deponent’s knowledge until after the nonsuit of the defendants’ claim for their goods.”
These defendants had their day in court; vigilant inquiry into facts and conditions, which were easily accessible under legal process, would have established at a proper time, all that is now alleged to have been discovered after they had voluntarily abandoned their attack on the judgment of the execution plaintiff.
When a collusive judgment comes into collision with the interests of creditors, they may avoid the effect of it by showing it to be a nullity as to themselves, and an auditor is justified, therefore, at the instance of creditors, in entering into an investigation of the bona fides of the judgment to determine whether or not it was collusive and given to cheat, defraud, hinder or delay creditors: Meckley’s Appeal, 102 Pa. 586. The same inquiry can be made in a feigned issue awarded by the court. The defendants began in the proper way to test the integrity of this judgment by securing a rule on the plaintiff and the sheriff to show cause why the money produced by the sheriff’s sale on the prior execution, should not be paid into court: Moore v. Dunn and Fell, 147 Pa. 359; but for some unexplained reason they withdrew from that attack. Therefore, as far as these defendants are concerned, that judgment was adjudicated and stands unassailable to a second attack. It is not intimated that they were induced or prevented by any act of the use plaintiff herein, from continuing the attack on the judgment along the lines originally adopted by them. Their *346ignorance of the facts, which they now allege to be vital, is no excuse. They were within reach when they had an opportunity for a trial, but they omitted to resort to proper means to make them available: Frauenthal’s Appeal, 100 Pa. 290; Wilson v. Buchanan, 170 Pa. 14; Straw v. Smith, 179 Pa. 376; Emig’s Estate, 186 Pa. 409; Insurance Co. v. Erb, 1 Cent. Repr. 644.
The second reason urged, to wit: “ that the bond was not signed by Fred Butterfield and Company or by a member of the firm, nor by any one duly authorized,” is new to the record. It was not suggested in the affidavit of defense, and we must regard the case as the trial judge was led to view it, from the pleadings and contentions of counsel (Gowen v. Glaser, 3 Cent. Repr. 109; Troubat Avenue, 10 Pa. Superior Ct. 27; Bank v. Schuylkill Co., 190 Pa. 191), and for this reason it is not considered.
The judgment is affirmed.